        Case 1:08-cv-10934-LAP Document 2221 Filed 03/27/20 Page 1 of 2




March 27, 2020                                                          Daniel Ruzumna
                                                                        (212) 336-2034
                                                                        druzumna@pbwt.com


Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007

               Re:    In re: 650 Fifth Avenue and Related Properties,
                      08 Civ. 10934 (LAP)

Dear Judge Preska:

                We write on behalf of Claimants Alavi Foundation and the 650 Fifth Avenue
Company (together, “Claimants”), in accordance with the Court’s Individual Rule 2(H)(2), to
request an order permitting Claimants to file under seal an unredacted copy of Claimants’ March
27, 2020 letter discussing the rental income derived from the Building during December 2019,
January 2020, and February 2020.1

                Courts in this district have acknowledged that certain categories of documents are
“commonly sealed,” including “trade secrets, confidential research and development
information, marketing plans, revenue information, pricing information, and the like.” Hypnotic
Hats, Ltd. v. Wintermantel Enterprises, LLC, 335 F. Supp. 3d 566, 600 (S.D.N.Y. 2018) (quoting
Saint-Jean v. Emigrant Mortgage Co., No. 11-cv-2122, 2016 WL 1430775, at *4 (E.D.N.Y. May
24, 2016)); see also United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“[f]inancial
records of a wholly owned business” are traditionally considered private and are more likely to
be sealed). This Court has previously granted Claimants’ request to file financial reports
detailing similar information about the Building under seal. (Dkt. No. 2218.) The letter at issue
refers to and discusses confidential information that is reflected in those financial reports. This
information is not public and should be kept confidential.




1
 Claimants are providing the Government and the Monitor with a copy of the unredacted letter.
Throughout the litigation, the other participants in these consolidated proceedings have not been
provided access the Building’s confidential and proprietary financial information.
        Case 1:08-cv-10934-LAP Document 2221 Filed 03/27/20 Page 2 of 2



Hon. Loretta A. Preska
March 27, 2020
Page 2

              Thank you for the Court’s attention to this matter.

                                                        Respectfully submitted,



                                                        Daniel Ruzumna

Cc.    Counsel of Record

Because the Court finds that the letter at
issue contains confidential commercial
information, Counsel's request to file the
unredacted letter under seal is granted.
SO ORDERED.

                                    3/30/2020
